SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
*141Plaintiff-appellant Vinoda Kudchadkar appeals from the January 6, 2003 judgment of the district court dismissing his civil rights complaint against defendantsappellees Rollup Shutters & Awnings, Inc. (“RS & A”), and Murray R. Braun, the president, majority shareholder, and acting director of RS & A, under Fed. R.Civ.P. 12(b)(6) for failure to state a claim. Kudchadkar’s complaint, filed pursuant to 42 U.S.C. §§ 1981,1982,1983, and 1985, alleged that RS & A, a private corporation, had breached a contract to deliver awnings to him by July 2001 and refused to return his deposit, in violation of his constitutional right to equal protection.
We review the district court’s dismissal de novo, accepting the allegations contained in the complaint as true and making all reasonable inferences in favor of the plaintiff. See Kavowras v. N.Y. Times Co., 328 F.3d 50, 54 (2d Cir.2003). Having thoroughly considered appellant’s arguments and the record below, we conclude that the district court properly determined that the claims asserted against appellees under §§ 1981, 1982, qnd 1985 fail o state a claim for which relief can be granted, and that the claim under § 1983 was dismissable for lack of subject matter juridiction.
Accordingly, the judgment of the district court is hereby AFFIRMED.